     USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

SCOTT WEAVER,                                   )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       Case No. 1:19-CV-123-HAB
                                                )
ANDREW SAUL,                                    )
Commissioner of the Social                      )
Security Administration1,                       )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

        This matter comes before the Court on Plaintiff Scott Weaver’s (“Weaver”) appeal of the

Social Security Administration’s Decision dated March 29, 2018 (the “Decision”). Weaver filed

his Complaint against Commissioner of Social Security (ECF No. 1) on March 27, 2019. Weaver

filed his Brief in Support of Complaint to Reverse the Decision of Commissioner of Social Security

(ECF No. 14) on December 5, 2019. Defendant Andrew Saul, Commissioner of the Social Security

Administration (the “Commissioner”), filed his Memorandum in Support of Commissioner’s

Decision (ECF No. 21) on March 10, 2020. This matter is now ripe for determination.

                                              ANALYSIS

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial

evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th



1
  Andrew Saul is now the commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC § 405(g)
(action survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
   USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 2 of 7


Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate to

support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v. Chater,

55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation and quotations omitted).

       In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.” Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and discuss

only that evidence that favors [her] ultimate conclusion,” Diaz, 55 F.3d at 308, but “must confront

the evidence that does not support [her] conclusion and explain why it was rejected,” Indoranto v.

Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate [her]

assessment of the evidence to assure” the court that she “considered the important evidence” and

to enable the court “to trace the path of her reasoning.” Carlson v. Shalala, 999 F.2d 180, 181 (7th

Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal quotation marks

omitted)).


                                                 2
     USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 3 of 7


2.      The ALJ’s Decision

        A person suffering from a disability that renders him unable to work may apply to the Social

Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining disability as

the “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months”). To be found disabled, a

claimant must demonstrate that his physical or mental limitations prevent him from doing not only

his previous work, but also any other kind of gainful employment that exists in the national

economy, considering his age, education, and work experience. § 423(d)(2)(A).

        If a claimant’s application is denied initially and on reconsideration, he may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, 3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether he has the residual functional capacity to perform his past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy. See

20 C.F.R. § 404.1520(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

        First, the ALJ found that Plaintiff last met the insured status requirements of the Social

Security Act on December 31, 2013. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity from his alleged onset date of December 31, 2008, through his date last

insured of December 31, 2013. At step two, the ALJ determined that Plaintiff had the following

severe impairments: obesity and migraines. The ALJ further found that Plaintiff had the following

non-severe impairments: diabetic retinopathy; cataracts; chronic dry eyes; osteoarthritis of the
                                                 3
     USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 4 of 7


knees, left ankle, and right hand; lumbosacral strain; GERD; hearing loss; tinnitus; and

hyperlipidemia.

        At step three, the ALJ found that Plaintiff did not have “an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525 and 404.1526).” (R. 20).

At step four, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to:

        [p]erform light work as defined in 20 CFR 404.1567(b) except never climbing
        ladders, ropes or scaffolds; occasionally stooping, crouching, balancing, kneeling,
        and crawling; occasionally climbing ramps and stairs; avoid concentrated exposure
        to extreme heat and cold, humidity, fumes, odors, dusts, gases, bright or flashing
        lights, more than moderate noise, and poor ventilation; frequent handling and
        fingering.

At step five, the ALJ determined that Plaintiff was unable to perform his past relevant work through

the date last insured. However, the ALJ found that, through the date last insured, there were jobs

that existed in significant numbers in the national economy that he could have performed.

Therefore, the ALJ found that Plaintiff was not disabled.

3.      Examining Physician, Dr. Marc Wooten, M.D.

        Plaintiff claims that the ALJ improperly ignored the medical opinion of his VA examining

physician, Dr. Wooten, while giving partial weight and great weight to the state agency consultants

who did not have access to either Dr. Wooten’s opinions or examination.

        The ALJ did not explicitly discuss Dr. Wooten’s opinion in the decision. Instead, the ALJ

gave partial weight to the state agency medical consultants and great weight to the state agency

psychiatric consultants. The state agency medical consultants found that the record did not establish

a medically determinable impairment prior to the date last insured. (R. 23). The ALJ noted that the

medical evidence did establish some limitations prior to the date last insured, and therefore only

                                                 4
   USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 5 of 7


afforded the state agency medical opinion’s partial weight. (R. 23). The ALJ afforded great weight

to the state psychiatric consultants, as they found that Plaintiff did not have a medically

determinable mental impairment prior to the date last insured. (R. 24). The ALJ noted that these

opinions were consistent with the evidence, showing that Plaintiff had no treatment or limitations

due to mental impairments until after the date last insured. (R. 24).

       The Commissioner asserts that the ALJ discussed Dr. Wooten’s October 2009

Compensation and Pension report. However, the ALJ did no more than reference a few portions in

the opinion in determining that Plaintiff’s osteoarthritis was non-severe and his mental impairments

were not medically determinable for the period at issue. (R. 20). The ALJ did not properly analyze

or discuss the opinion with regards to any of Plaintiff’s severe medical impairments and how they

impact his RFC.

       Dr. Wooten opined that Mr. Weaver’s condition would require him to sit and rest during

attacks one to two days per week, and that he would be unable to stand or walk during those periods.

(R. 558-59, 582-83, 596-97). Dr. Wooten also made several objective medical findings, such as an

abnormal sensory exam with loss of vibration in stocking loss distribution on the right foot/calf,

mild crepitus in the knees bilaterally and in the right shoulder, trophic changes in right and left

lower extremities with absent hair, decreased dorsalis pedis pulse on the left, and pain with motion

in the right hand. (R. 566, 568, 558-69). Dr. Wooten opined that Plaintiff’s headaches would have

severe effects on his chores and shopping and would prevent exercising, sports, recreation, or

traveling. (R. 574). Dr. Wooten further opined that Plaintiff would be unable to continue walking,

standing, or lifting while having back pain, that Plaintiff was only able to walk a quarter of a mile,

and that Plaintiff could only stand for 15-30 minutes. (R. 582-83, 597).

       An RFC must be “based on all of the relevant evidence in the case record,” including
                                                  5
   USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 6 of 7


medical source statements. SSR 96-8p, 1996 SSR LEXIS 5. The ALJ is required to provide a

narrative discussion, explaining any “material inconsistencies or ambiguities” in the case record

and how they were considered and resolved. Id.; Conrad v. Barnhart, 434 F.3d 987, 991 (7th Cir.

2006). “If the RFC assessment conflicts with an opinion from a medical source, the adjudicator

must explain why the opinion was not adopted.” SSR 96-8p, 1996 SSR LEXIS5; see Conrad, 434

F.3d at 991. Here, the ALJ failed to discuss Dr. Wooten’s opinions about Plaintiff’s ability to

function, in violation of the regulations.

       The Commissioner argues that the Dr. Wooten’s opinions were a result of relying on

Plaintiff’s subjective complaints and not the medical evidence, and therefore may be given less

weight. See Rice v. Barnhart, 384 F.3d 363, 370-71 (7th Cir. 2040 (citations omitted). While this

may be true, the ALJ never discussed this rationale in the decision. In fact, the ALJ never discussed

Dr. Wooten’s opinion at all. The Court cannot conduct meaningful review where the ALJ fails to

discuss a medical opinion. The Commissioner’s argument is impermissible post-hoc rationale. See

Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010) (an agency’s lawyer is forbidden “to defend the

agency’s decision on grounds that the agency itself had not embraced.”). Even if the

Commissioner’s argument is valid, the Court cannot be sure that the ALJ properly analyzed the

opinion when the ALJ fails to discuss it. This error requires remand.

       This error is further compounded by the fact that the ALJ relied on state agency physician

opinions, and the state agency physicians did not have access to over three hundred pages of medical

evidence, most of which spans the relevant period. (R. 410-790). The Seventh Circuit has held that

“an ALJ may not ‘play doctor and interpret new and potentially decisive medical evidence’ without

medical scrutiny.” McHenry v. Berryhill, 911 F.3d 866, 872 (7th Cir. 2018) (quoting Goins v.

Colvin, 764 F.3d 677, 680 (7th Cir. 2014)); see also Meuser v. Colvin, 838 F.3d 905, 912 (7th Cir.
                                                 6
   USDC IN/ND case 1:19-cv-00123-HAB document 23 filed 04/24/20 page 7 of 7


2016) (remanding where a non-examining doctor had “reviewed only a fraction of [Plaintiff’s]

treatment records that were available before [Plaintiff] submitted additional evidence.”); Campbell

v. Astrue, 627 F.3d 299, 309 (7th Cir. 2010) (remanding where ALJ relied on state agency doctors

who only reviewed part of the treatment records). The ALJ improperly failed to discuss Dr.

Wooten’s opinion, and in doing so relied on opinions that did not have access to much of the

evidence for the relevant time period. This requires remand.



                                        CONCLUSION

       For the foregoing reasons, the Decision is REMANDED. The Clerk is DIRECTED to

enter judgment in favor of Plaintiff and against the Commissioner.

       SO ORDERED on April 24, 2020.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                7
